Fagg, Judge,
delivered the opinion of the court.
The plaintiff brought an action of ejectment in the St. Louis Circuit' Court to recover possession of a certain tract of land described in the petition. The cause was tried by the court sitting as a jury, and at the conclusion of the plaintiff’s case the following instruction was given at the instance of defendant’s counsel, viz.: “ The plaintiff is not entitled to recover upon the case made by her.” A non-suit was taken with leave to the plaintiff to move to set it aside. That motion being overruled, the case is brought here upon a writ of error.
The only question in the case is the correctness of the instruction. The testimony has been carefully examined with the view of ascertaining whether there is any foundation whatever for the plaintiff’s claim to rest upon. It cannot be contended for a moment that any legal title was shown in the plaintiff, and nothing to sustain the counsel’s point in regard to possession.
The judgment of the court below must be affirmed.
The other judges concur.